Title: From Thomas Jefferson to John Vaughan, 11 September 1797
From: Jefferson, Thomas
To: Vaughan, John


                    
                        Dear Sir
                        Monticello Sep. 11. 97.
                    
                    I inclosed you by last post a letter meant for your brother. It was in answer to one I had recieved, signed James Martin. I begin now to suppose it possible that letter may not have come from your brother. If you have forwarded him mine, it is well as it is immaterial whether it  goes to him or you send it back to me. But do not let it go to any hands but his or mine. Perhaps I may write you again on this subject. I am with esteem Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                